Allowable Subject Matter
Claims 1, 3-4, 7-8, 10-13, 15, 17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Strand (Patent 9864778) teaches techniques to provide event data to users. Event data corresponding to one or more events may be received from a first device. Availability data corresponding to availability of a user regarding events may be received from a second device. The event data that corresponds to at least a portion of user data associated with the second device may be determined, and at least a portion of the event data is provided to the second device. Rating data acquired or generated by a device present at the event location may be used to adjust a rating metric associated with the event.
Strand did not disclose communicating, with at least one processor, heat map data associated with a heat map of a queue of a location of the merchant in [[a]] the venue of the event to the mobile device of the user to cause the mobile device to display the heat map;
determining, with at least one processor, a preferred location of a plurality of similar locations in the venue of the event, wherein determining the preferred location of the plurality of similar locations is based at least partially on the heat map data associated with the heat map of the queue of the preferred location in the venue of the event;
determining, with at least one processor, at least one route between the current user location and the preferred location in the venue of the event based at least partially on current user location data associated with the current user location of the user; and causing, with at least one processor, the mobile device of the user to display a map of the venue of the event 

Bell (PGPub 2015/0235268) teaches systems, methods, and computer-readable media for providing an event-based offer. An event-based offer may be created in response to a request for a merchant. An event-based offer may be associated with event criteria that define when an event-based offer is to be provided to users. Mobile user devices of users attending an event may cross an event geofence at an event venue. Event data associated with an event may be obtained, and an event-based offer may be sent to the mobile user devices if the event data meets the event criteria.
Bell did not disclose communicating, with at least one processor, heat map data associated with a heat map of a queue of a location of the merchant in  the venue of the event to the mobile device of the user to cause the mobile device to display the heat map;
determining, with at least one processor, a preferred location of a plurality of similar locations in the venue of the event, wherein determining the preferred location of the plurality of similar locations is based at least partially on the heat map data associated with the heat map of the queue of the preferred location in the venue of the event;
determining, with at least one processor, at least one route between the current user location and the preferred location in the venue of the event based at least partially on current user location data associated with the current user location of the user; and causing, with at least one processor, the mobile device of the user to display a map of the venue of the event that includes the at least one route between the current user location of the user and the location of the merchant in the venue of the event.

The non-patent literature IEEE; Event Based Mobile Social Network:   Author: Ahmedin, Mohammed discloses Event-based mobile social networks (MSNs) are a special type of MSN that has an immanently temporal common feature, which allows any smart phone user to create events to share group messaging, locations, photos, and insights among participants. The emergence of Internet of Things and event-based social applications integrated with context-awareness ability can be helpful in planning and organizing social events like meetings, conferences, and tradeshows. This paper first provides review of the event-based social networks and the basic principles and architecture of event-based MSNs. Next, event-based MSNs with smartphone contained technology elements, such as context-aware mobility and multimedia sharing, are presented. By combining the feature of context-aware mobility with multimedia sharing in event-based MSNs, event organizers, and planners with the service providers optimize their capability to recognize value for the multimedia services they deliver. The unique features of the current event-based MSNs give rise to the major technology trends to watch for designing applications. These mobile applications and their main features are described. At the end, discussions on the evaluation of the event-based mobile applications based on their main features are presented. Some open research issues and challenges in this important area of research are also outlined. 
Event Based Mobile Social Network did not disclose communicating, with at least one processor, heat map data associated with a heat map of a queue of a location of the merchant in [[a]] the venue of the event to the mobile device of the user to cause the mobile device to display the heat map;
determining, with at least one processor, a preferred location of a plurality of similar locations in the venue of the event, wherein determining the preferred location of the plurality of similar locations is based at least partially on the heat map data associated with the heat map of the queue of the preferred location in the venue of the event;
determining, with at least one processor, at least one route between the current user location and the preferred location in the venue of the event based at least partially on current user location data associated with the current user location of the user; and causing, with at least one processor, the mobile device of the user to display a map of the venue of the event that includes the at least one route between the current user location of the user and the location of the merchant in the venue of the event.

The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to communicating, with at least one processor, heat map data associated with a heat map of a queue of a location of the merchant in  the venue of the event to the mobile device of the user to cause the mobile device to display the heat map;
determining, with at least one processor, a preferred location of a plurality of similar locations in the venue of the event, wherein determining the preferred location of the plurality of similar locations is based at least partially on the heat map data associated with the heat map of the queue of the preferred location in the venue of the event;
determining, with at least one processor, at least one route between the current user location and the preferred location in the venue of the event based at least partially on current user location data associated with the current user location of the user; and causing, with at least one processor, the mobile device of the user to display a map of the venue of the event that includes the at least one route between the current user location of the user and the location of the merchant in the venue of the event.;
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698